Citation Nr: 1607263	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary disorder, to include as secondary to his Persian Gulf War service and under 38 C.F.R. § 3.317 as an undiagnosed illness or chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1972 to April 1980, November 1990 to June 1991, and from November 2006 to March 2009; the Veteran was shown to have service in the Persian Gulf, most recent in the Republic of Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for a bronchial/asthmatic lung disorder.  The Veteran timely appealed that decision.

The Veteran additionally appealed service connection for bilateral hearing loss and tinnitus claims; however, during the pendency of that appeal, the AOJ awarded service connection for bilateral hearing loss and tinnitus in a November 2012 rating decision.  As the Veteran has not submitted a notice of disagreement with any downstream issues related to those claims, the Board will no longer address those issues in this decision as the November 2012 rating decision represents a full award of benefits sought on appeal respecting those issues.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in December 2015; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination of his claimed pulmonary/respiratory disorder was in October 2009, at which time the VA examiner noted that there was no current diagnosis for the Veteran's condition.  During his December 2015 hearing, the Veteran submitted a "Nexus Statement" letter from his private physician, Dr. J.M.B., which noted that the Veteran was diagnosed with "chronic cough, progressive shortness of breath, orthopnea, and pulmonary fibrosis."  Dr. J.M.B. further opined that 

Based on [the Veteran's] exposure to burn pits, oil fires, insecticides, sand storms, sarin gas, nuclear waste in Iraq and Kuwait; "Yellow" dust in Korea; has developed pulmonary intestinal fibrosis which is a result of his progressive shortness of breath as evidence of CT-scan results. 

The Board notes that it is apparent that Dr. J.M.B. has diagnosed the Veteran with pulmonary fibrosis on the basis of a CT-scan that he performed; however, the Board notes that those records are not of record at this time, and thus it is unclear of the medical evidence on which Dr. J.M.B. is basing his diagnosis on.  Accordingly, the Board finds that a remand is necessary in order to obtain any outstanding private records, particularly from Dr. J.M.B., as well as any ongoing VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board finds that a new VA examination of the Veteran's claimed respiratory/pulmonary disorder is necessary, as it is appears that there may now be a diagnosed condition for which a medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Gainesville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his pulmonary/respiratory disorder, which is not already of record, to particularly include any treatment by Dr. J.M.B. and/or any other private treatment provider since his discharge from service in March 2009.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a pulmonologist in order to determine the nature and etiology of the Veteran's claimed pulmonary/respiratory disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all pulmonary/respiratory disorders found, including whether the Veteran had chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, and/or "progressive emphysema."  

If the examiner cannot find a current disorder, the examiner must address, at minimum, Dr. J.M.B.'s diagnosis of pulmonary fibrosis and explain whether that condition has either (a) resolved; or, (b) was mis- or inappropriately diagnosed.  

Also, respecting any shortness of breath or dyspnea, the examiner should specifically address whether (a) that is a specific, separate and distinct diagnosis of a chronic disability; (b) if not, whether the Veteran's breathing symptomatology is part of a larger diagnosed respiratory disorder; or, (c) if not, whether the Veteran's claimed pulmonary/respiratory symptoms are an undiagnosed illness or chronic multi-symptom illness as required under 38 C.F.R. § 3.317 due to his noted service in the Persian Gulf.  

The rationale and reasoning for any of the above conclusions reached should be provided and extensively discussed in the examination report.

Then, the examiner is asked to opine whether any other noted pulmonary/respiratory disorder found is more likely, less likely or at least as likely as not (50 percent or greater probability) attributable to military service, to include the Veteran's service in the Persian Gulf and the Republic of Iraq.  

The examiner should specifically discuss the Veteran's contentions that he was exposed to several toxic chemicals as a result of burn pits during his service in the Republic of Iraq, when his respiratory symptoms began.  The examiner should take as conclusive fact that the Veteran was exposed to such burn pits as a result of his Iraq service.

The examiner should additionally address the Veteran's other contentions as to other potential exposures, such as sand storms, sarin gas, and oil fires.  Again, the examiner should take as conclusive fact that, at minimum, the Veteran was exposed to oil fires and sand storms as a result of his Persian Gulf service in 1991.

The examiner must address the October 2009 VA examination, VA and private treatment records demonstrating several pulmonary functions tests (PFTs) and emergency treatment for dyspnea, Dr. J.M.B.'s December 2015 letter, as well as the wealth of internet and newspaper articles, and treatise evidence, that the Veteran has submitted on behalf of his claim.  

The examiner should additionally address the Veteran's initial reporting of breathing difficulties began within one year of his discharge from military service and evidence that such has been chronic and continuous since that time.  The examiner thus must address whether those initial manifestations within one year of discharge from service are manifestations of the Veteran's current disorder and whether the onset of those symptoms in close proximity to his military service has any medical significance.  

Finally, the examiner must also address the Veteran's lay statements and contentions, particularly any statements respecting onset of symptomatology and continuity of symptomatology since discharge from military service, as well as any other lay statements of record from the Veteran's spouse and friends, particularly respecting their observations of his respiratory condition prior to his Iraqi service and subsequent thereto.  

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a pulmonary/respiratory disorder, to include as secondary to his Persian Gulf War service and under 38 C.F.R. § 3.317 as an undiagnosed illness.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

